


THIRD MODIFICATION AGREEMENT


THIS THIRD MODIFICATION AGREEMENT (“Agreement”), dated July 1, 2014, is entered
into by and between (i) PREFERRED APARTMENT COMMUNITIES OPERATING PARTNERSHIP,
L.P., a Delaware limited partnership (“Borrower”); (ii) PREFERRED APARTMENT
COMMUNITIES, INC., a Maryland corporation (“PAC REIT”); (iii) the lenders from
time to time party hereto (each a “Lender” and collectively, the “Lenders”); and
(iv) KEYBANK NATIONAL ASSOCIATION, as administrative agent (“Administrative
Agent”).


RECITALS:


(1)    Pursuant to the terms of that certain Credit Agreement, dated as of
August 31, 2012, by and among Borrower, PAC REIT, Administrative Agent and
Lenders, as amended by that certain Modification Agreement, dated as of April 4,
2013, by and among Borrower, PAC REIT, Administrative Agent and Lenders and that
certain Second Modification Agreement, dated as of December 5, 2013, by and
among Borrower, PAC REIT, Administrative Agent and Lenders (as so amended and as
amended and modified by this Agreement, the “Credit Agreement”), Lenders agreed
to make revolving loans to Borrower in the maximum principal amount of FORTY
MILLION AND NO/100THS DOLLARS ($40,000,000.00) (the “Existing Commitments”). The
Existing Commitments are evidenced by that certain Second Amended and Restated
Revolving Facility Note, dated as of December 5, 2013, executed by Borrower
payable to the order of KeyBank National Association, as Lender (“KeyBank”), in
the aggregate principal amount of the Existing Commitments (the “Existing Note”)
and are further evidenced by certain other documents described in the Credit
Agreement as Loan Documents. Capitalized terms used but not defined herein shall
have the meanings given to them in the Credit Agreement.


(2)    As of the date hereof, KeyBank is the sole Lender.


(3)    Subject to the terms and conditions of this Agreement, Lenders have
agreed to
(i) increase their aggregate Revolving Commitments to FIFTY MILLION AND
NO/100THS DOLLARS ($50,000,000.00) and (ii) modify and/or amend certain terms
and provisions of the Loan Documents as of the Effective Date (hereinafter
defined), as provided herein. Concurrently with the execution of this Agreement,
Borrower has executed and delivered to KeyBank a Third Amended and Restated
Revolving Facility Note, dated as of the date hereof, in the maximum principal
amount of FIFTY MILLION AND NO/100THS DOLLARS ($50,000,000.00) (the “Amended
Note”). The Amended Note amends and restates the Existing Note in its entirety.


(4)    Borrower, as a grantor, and the other grantors named therein have
previously executed and delivered to Administrative Agent that certain Pledge
and Security Agreement, dated as of August 31, 2012, as amended by that certain
Reaffirmation of and Amendment to Pledge and Security Agreement, dated as of
April 4, 2013, and that certain Second Reaffirmation of and Amendment to Pledge
and Security Agreement, dated as of December 5, 2013 (as so amended and as
amended in connection herewith, the “Security Agreement”). In connection with
the increase in the Revolving Commitments described in Recital 3 above and the
amendments pursuant hereto,



Page 1

--------------------------------------------------------------------------------




the grantors have agreed to amend the Security Agreement pursuant to that
certain Second Reaffirmation of and Amendment to Pledge and Security Agreement,
dated as of the date hereof (the “Security Agreement Amendment”).


(5)    The Amended Note, Credit Agreement, the Security Agreement, this
Agreement, the other documents described in the Credit Agreement as Loan
Documents, together with all modifications, extensions, renewals and amendments
thereto, including all modifications pursuant hereto, and any document required
hereunder, are collectively referred to hereinafter as the “Loan Documents”.


(6)    By this Agreement, Borrower, PAC REIT, Lenders and Administrative Agent
intend to modify and amend certain terms and provisions of the Credit Agreement.


NOW, THEREFORE, Borrower, PAC REIT, Lenders and Administrative Agent agree as
follows:


ARTICLE 1


CONDITIONS PRECEDENT


The following are conditions precedent to Administrative Agent’s and Lenders’
obligations under this Agreement:


Section 1.01    Deliverables. Receipt by Administrative Agent of the following,
each in form and content acceptable to Administrative Agent:
(a)
executed originals of this Agreement;

(b)
executed originals of the Security Agreement Amendment;

(c)
executed original of the Amended Note;

(d)
executed originals of a Reaffirmation of Guaranty;

(e)
executed originals of a Reaffirmation of and Amendment to Second Amended and
Restated Environmental and Hazardous Material Indemnity Agreement;

(f)
executed original of a Buy-Sell Agreement for PAC Summit Crossing II, LLC;

(g)
an opinion or opinions from Borrower’s counsel in favor of Administrative Agent,
in form reasonably acceptable to Administrative Agent; and

(h)
any and all other documents and agreements which are required by this Agreement
or by any other Loan Document.

Section 1.02     Reimbursement of Costs and Expenses. Reimbursement to
Administrative Agent by Borrower of Administrative Agent’s and Lenders’
reasonable costs and expenses incurred in connection with this Agreement and the
transactions contemplated hereby, including, without limitation, title insurance
costs, recording fees, reasonable attorneys’ fees, appraisal, engineers’ and
inspection fees and documentation costs and charges, whether such



Page 2

--------------------------------------------------------------------------------




services are furnished by Administrative Agent’s employees or agents or by
independent contractors.
Section 1.03    Representations and Warranties. The representations and
warranties contained in this Agreement are true and correct; and
Section 1.04    Payments. All payments due and owing to Administrative Agent and
Lenders under the Loan Documents have been paid current as of the effective date
of this Agreement.
ARTICLE 2
REPRESENTATIONS AND WARRANTIES
Section 2.01    No Event of Default. Borrower and PAC REIT hereby represent and
warrant that no Default, breach or failure of condition has occurred, or would
exist with notice or the lapse of time or both, under any of the Loan Documents
(as modified by this Agreement) and that all representations and warranties
herein are true and correct and all representations and warranties in the other
Loan Documents are true and correct in all material respects with the same
effect as though such representations and warranties had been made on and as of
the date hereof, except to the extent that such representations and warranties
expressly relate to an earlier specified date, in which case such
representations and warranties are true and correct as of the date when made,
which representations and warranties shall survive execution of this Agreement.
Section 2.02    Authority. Each of Borrower and PAC REIT is authorized to
execute, deliver and perform its obligations under this Agreement. The
respective obligations of Borrower, PAC REIT, the other Credit Parties and their
Subsidiaries under the Loan Documents, as modified by this Agreement, are valid,
binding and enforceable obligations of each of them, subject to bankruptcy laws
and other similar laws of general application affecting rights and remedies of
creditors generally and subject to the application of the rules of equity and
concepts of reasonableness, unconscionability, good faith and fair dealing.
Section 2.03    Amendment Documents. The execution and delivery of this
Agreement and the other documents to be executed in connection herewith
(collectively, the “Amendment Documents”) and Borrower’s, PAC REIT’s, the other
Credit Parties’ and their Subsidiaries’ performance of and compliance with the
terms hereof in the manner contemplated by this Agreement (a) will not violate
the Organizational Documents of Borrower, PAC REIT, the other Credit Parties and
their Subsidiaries, and (b) will not constitute a default (or any event which,
with notice or expiration of grace/cure period or both, would constitute a
default) under any material contract, agreement or other instrument to which
Borrower, PAC REIT, the other Credit Parties or any of their Subsidiaries is a
party or which may be applicable to any of its assets, except in each case where
such conflict would not, individually or in the aggregate, reasonably be
expected to have a Material Adverse Effect.
Section 2.04    Organizational Documents. Borrower and PAC REIT have previously
delivered to Administrative Agent all of the relevant Organizational Documents
of Borrower, PAC REIT, each other Credit Party and the Subsidiaries, and all
such Organizational



Page 3

--------------------------------------------------------------------------------




Documents remain in full force and effect and have not been amended or modified
since they were delivered to Administrative Agent. Borrower and PAC REIT hereby
certify that: (i) the above documents are all of the relevant formation and
organizational documents of Borrower, PAC REIT, each other Credit Party and the
Subsidiaries; (ii) they remain in full force and effect; and (iii) they have not
been amended or modified since they were previously delivered to Administrative
Agent.
ARTICLE 3
LOAN INCREASE AND MODIFICATION


The Loan Documents are hereby supplemented and modified to incorporate the
following, which shall supersede and prevail over any conflicting provisions of
the Loan Documents:
Section 3.01    Loan Increase.     Subject to the terms and conditions of this
Agreement, Lenders hereby grant to Borrower and Borrower hereby accepts an
increase in Lenders’ aggregate Revolving Commitments to FIFTY MILLION AND
NO/100THS DOLLARS ($50,000,000.00) (the “Increased Commitment”). All references
in the Loan Documents to the Revolving Commitments are hereby amended to
reference the Increased Commitment. Schedule 1 to the Credit Agreement is hereby
deleted and replaced with Schedule 1 attached hereto. Notwithstanding the
foregoing, Borrower may only access, subject to the other conditions to
disbursement set forth in the Credit Agreement, up to Forty-Five Million and
No/100ths Dollars ($45,000,000.00) of the Revolving Commitment until (i) the
documented, undepreciated cost of Borrower’s Stabilized Owned Real Estate
Portfolio, calculated in a manner consistent with the real estate methodology
contained in the Total Asset Value definition, is at least Three Hundred Million
and No/100ths Dollars ($300,000,000.00), subject to Administrative Agent’s
confirmation, and (ii) Borrower has satisfied all of the requirements of the
Post-Closing Covenants (as hereinafter defined).
Section 3.02    Amended and Restated Promissory Note. As a condition to this
Agreement, Borrower shall execute and deliver a Third Amended and Restated
Revolving Facility Note in the form attached hereto as Exhibit A, in the maximum
principal amount of FIFTY MILLION AND NO/100THS DOLLARS ($50,000,000.00).
Borrower hereby agrees that all terms, covenants and conditions of the Amended
Note shall be effective as of the Effective Date. As of the date hereof, the
Amended Note is the Note referenced in the Credit Agreement.     
Section 3.03    Effective Date. The effective date of this Agreement and the
Amended Note shall be the date all of the conditions precedent defined in
Article 1 above have been met to Administrative Agent’s satisfaction (“Effective
Date”).    
Section 3.04    Reference to Loan Documents. The Credit Agreement and any and
all other agreements, instruments or documentation now or hereafter executed and
delivered pursuant to the terms of the Credit Agreement as amended hereby, are
hereby amended so that any reference therein to the Loan Documents shall include
the Loan Documents as amended hereby, the Credit Agreement as amended hereby,
the Schedules to the Credit Agreement as amended hereby and the Security
Agreement as amended by the Security Agreement Amendment.



Page 4

--------------------------------------------------------------------------------




Section 3.05    New Definition. The following definition is hereby added to
Section 1.01 of the Credit Agreement:
“Borrower’s Stabilized Owned Real Estate Portfolio” means all Real Property
owned in fee simple by any Real Estate Subsidiary with respect to which
construction is completed and tenants are in occupancy.


Section 3.06    Modified Definitions.
(a)
The following definitions in Section 1.01 of the Credit Agreement are hereby
amended and restated to read in their entirety as follows:

“Adjusted Funds From Operations” means, with respect to a Person and for a given
period, (a) net income (loss) of such Person, plus (b) (i) depreciation with
respect to such Person’s real estate assets, (ii) amortization of acquired
intangible assets, (iii) acquisition costs, (iv) organization costs, (v)
non-cash equity compensation to directors and executives, (vi) amortization of
any loan closing costs, (vii) REIT establishment costs, (viii) depreciation and
amortization of non-real estate assets, (ix) fees received in connection with
Mezzanine Loan Investments, and (x) cash payments received on deferred loan
interest to the extent not previously included in Adjusted Funds from
Operations, minus (c) (i) non-cash interest income on Mezzanine Loan
Investments, and (ii) normally recurring capital expenditures, and (d) plus or
minus, as applicable, similar adjustments related to Unconsolidated Entities.


“Applicable Revolving Loan Margin” means 375 basis points.


“Applicable Unused Fee Rate” means 35 basis points.


“Capital Reserves” means (i) $275 per unit for Real Property for multi-family
use on an annual basis, and (ii) $0.15 per square foot for Real Property for
retail use on an annual basis.


“Revolving Facility Termination Date” means the earlier of (i) July 1, 2015, or
(ii) the date that the Commitments have been terminated pursuant to Section
8.02.


(b)
Subsection (i) of the definition of “Permitted Acquisition” in Section 1.01 of
the Credit Agreement is hereby amended and restated to read in its entirety as
follows:



(i)
such Acquisition is for (A) the ownership of, or investment in, assets
constituting Real Property for multi-family use or the Equity Interests of
entities owning such Real Properties for multi-family use, or (B) the ownership
of, or investment in, assets constituting Real Property for retail use or the
Equity Interests of entities owning such Real Properties for retail use;




Page 5

--------------------------------------------------------------------------------




Section 3.07    Additional Security. The last sentence of Section 6.10(a) of the
Credit Agreement is hereby amended and restated to read in its entirety as
follows:


Furthermore, the Borrower or such other Credit Party shall cause to be delivered
to the Administrative Agent such opinions of local counsel, organizational
documents, good standing certificates, corporate resolutions, searches
(including, without limitation, UCC, tax lien, litigation, judgment and
bankruptcy searches), loan documents, a Perfection Certificate, all Collateral
items required to be physically delivered to the Administrative Agent
thereunder, and other related documents as may be reasonably requested by the
Administrative Agent in connection with the execution, delivery and recording of
any such Additional Security Document or joinder, all of which documents shall
be in form and substance satisfactory to the Administrative Agent.
    
Section 3.08    Real Property Matters. The Credit Agreement is hereby amended by
adding the following to the end of Section 6.10(b)(ii):
        
(I)
the indemnity policies of insurance for loss based on failure of attachment,
perfection or priority of Administrative Agent’s security interest in the Equity
Interests in the Subsidiaries, issued in the form of an “Eagle 9” UCC insurance
policy by a Title Company



Section 3.09    Financial Covenants. Sections 7.07(a) of the Credit Agreement is
hereby amended and restated to read in its entirety as follows:


(a)
Consolidated Net Worth. The Credit Parties will not permit the Consolidated Net
Worth of the Consolidated Entities to at any time be less than the sum of (i)
$160,000,000 plus (ii) 75% of the net proceeds of any equity offering (or any
debt offering to the extent converted into equity) by any Credit Party or any of
their Subsidiaries.

Section 3.10 Agreement to Pay Fees. Borrower shall pay to Administrative Agent
as and when due all fees required to be paid in accordance that certain letter
agreement regarding fees, dated as of the date hereof, between Borrower and
Administrative Agent.


Section 3.11    Summit Crossing Mezzanine Lending, LLC and Trail Creek Mezzanine
Lending, LLC.     Neither Summit Crossing Mezzanine Lending, LLC (“Summit”) nor
Trail Creek Mezzanine Lending, LLC (“Trail Creek”) currently own any assets. All
references to Summit and Trail Creek in the Loan Documents are hereby deleted
and Summit and Trail Creek will have no further obligations under the Loan
Documents (including the Guaranty) from and after the date hereof. Borrower may
dissolve Summit and/or Trail Creek at any time without the consent of
Administrative Agent. All security interests and other liens granted to or held
by Administrative Agent in the assets of and Equity Interests in Summit and
Trail Creek as security for the indebtedness under the Loan Documents are
released, and the Borrower and its designees are authorized to take such actions
and make such filings necessary to document or effectuate the termination and
release



Page 6

--------------------------------------------------------------------------------




of such liens, including, without limitation, the filing of UCC-3 termination
statements. Further, to the extent in the possession of Administrative Agent,
Administrative Agent will return to the Borrower all original membership
interest certificates representing the Equity Interests of Summit and Trail
Creek and will reasonably cooperate with Borrower, at Borrower’s cost, to
release its security interests in the assets of and Equity Interests in Summit
and Trail Creek.
    
Section 3.12    Post-Closing Covenants. Within thirty (30) days after the
Effective Date, Borrower shall deliver to Administrative Agent the following in
connection with the pledge of the Equity Interests of new Subsidiaries, each in
form and content acceptable to Administrative Agent (collectively, the “Post
Closing Covenants”):


(a)
executed originals of an amendment to the Security Agreement;

(b)
executed originals of a separate Security Agreement Joinder executed by each of
Manassas Mezzanine Lending, LLC, Irvine Mezzanine Lending, LLC, Weems Mezzanine
Lending, LLC and Kennesaw Mezzanine Lending, LLC (collectively, the “New
Grantors”);

(c)
executed originals of a separate Guaranty Supplement executed by each of the New
Grantors;

(d)
executed originals of a separate Collateral Assignment of Loan Documents
executed by each of the New Grantors, together with the respective original
notes and allonges;

(e)
executed originals of a Second Reaffirmation of and Amendment to Second Amended
and Restated Environmental and Hazardous Material Indemnity Agreement;

(f)
executed original of a Buy-Sell Agreement for Woodstock Crossing Center, LLC;

(g)
an opinion or opinions from Borrower’s counsel in favor of Administrative Agent,
in form reasonably acceptable to Administrative Agent; and

(h)
any and all other documents, diligence and agreements which are required by this
Agreement, by Sections 6.9 and 6.10 of the Credit Agreement or by any other Loan
Document.

ARTICLE 4
RELEASE
Section 4.01    Release. As of the Effective Date, Borrower, PAC REIT, each of
the other Credit Parties and each of their Subsidiaries and each of their past,
present and future officers, directors, principals, employees, members,
managers, shareholders, partners, agents, parents, subsidiaries and affiliates
(hereinafter collectively referred to as the “Releasing Parties”), do hereby
fully and forever release, discharge and acquit each of Administrative Agent and
the Lenders and their respective past, present and future officers, directors,
principals, employees, members, managers, shareholders, partners, agents,
parents, subsidiaries and affiliates and their respective



Page 7

--------------------------------------------------------------------------------




attorneys, accountants, legal representatives, agents and employees and their
respective successors, heirs and assigns (collectively, “Released Parties”), of
and from and against any and all claims, demands, obligations, duties,
liabilities, damages, expenses, indebtedness, debts, breaches of contract, acts,
omissions, misfeasance, malfeasance, causes of action, sums of money, accounts,
compensation, contracts, controversies, promises, damages, costs, losses and
remedies therefor, choses in action, rights of indemnity, rights of offsets,
defenses or liability of any type, kind, nature, description or character
whatsoever (collectively, the “Claims”), irrespective of how, why or by reason
of what facts, whether known or unknown, whether liquidated or unliquidated,
contingent or non-contingent, which any Releasing Party may now have or
heretofore have had, from the beginning of the world to the Effective Date,
against any of the Released Parties (including any Claim arising in connection
with (i) the Loan, the Collateral, any notice of breach or default; (ii) the
Released Parties’ acts, statements, conduct, representations and omissions made
in connection with any of the foregoing, (iii) all relationships between any of
the Releasing Parties and the Released Parties and any course of conduct between
or among any of them made in connection with any of the foregoing, and (vi) any
fact, matter, transaction or event relating to any of the foregoing, whether
known or unknown).
Section 4.02    No Defenses or Claims. Each of Borrower, PAC REIT, each other
Credit Party and each of their Subsidiaries acknowledges and agrees that it has
no defenses, counterclaims, offsets, cross-complaints, causes of action, rights,
claims or demands of any kind or nature whatsoever, including, without
limitation, any usury, lender liability or one-action claims or defenses,
arising out of the Loan, the Loan Documents, the acts or omissions of
Administrative Agent or Lenders taken with respect to the Loans, the Revolving
Commitments or any past or present relationship between or among the Borrower,
PAC REIT, the other Credit Parties, any of their Subsidiaries, Administrative
Agent, the Lenders, or any of their respective past, present and/or future
parent, subsidiary and affiliated entitles and, with respect to each of the
foregoing, their respective past and present officers, directors, shareholders,
partners, limited partners, members, representatives, principals, owners,
affiliates, attorneys, accountants, agents and employees, and their successors,
heirs and assigns and each of them, that can be asserted either to reduce or
eliminate all or any part of Borrower’s liability for the Loans, the liability
of the Credit Parties or any of their Subsidiaries under the Loan Documents, the
validity, priority, perfection and enforceability of the liens and security
interests granted to Administrative Agent for the benefit of the Lenders under
the Loan Documents or to seek affirmative relief or damages of any kind or
nature from Administrative Agent or the Lenders. Each of the Borrower, PAC REIT,
each other Credit Party and each of their Subsidiaries further acknowledges that
to the extent that any such claim should in fact exist, including without
limitation, any usury, lender liability or one-action claim, it is being fully,
finally and irrevocably released by the Borrower, PAC REIT, each other Credit
Party and each of their Subsidiaries as provided in Section 4.01 of this
Agreement above.
Section 4.03    No Representations. Each of the Releasing Parties does hereby
acknowledge that it has not relied upon any representation of any kind made by
any of the Released Parties in making the foregoing release.
Section 4.04    No Assignment. Each of the Releasing Parties represents and
warrants to each of the Released Parties that it has not heretofore assigned or
transferred, or purported to assign



Page 8

--------------------------------------------------------------------------------




or to transfer, to any person or entity any matter released by such party
hereunder or any portion thereof or interest therein, and each of the Releasing
Parties agrees to indemnify, protect, defend and hold each of the Released
Parties harmless from and against any and all claims based on or arising out of
any such assignment or transfer or purported assignment or transfer by any of
the Releasing Parties.
Section 4.05    No Admissions. It is hereby further understood and agreed that
the acceptance of delivery of the foregoing release shall not be deemed or
construed as an admission of liability of any nature whatsoever arising from or
related to the subject of the within release.
Section 4.06    Covenant Not to Sue. Each of the Releasing Parties hereby waives
any right it may have to institute any action, claim or suit against any
Released Parties or to raise any defense against any claim brought by any of the
Released Parties against any of the Releasing Parties based on any matter
directly or indirectly related to any Claim released hereunder. Each of the
Releasing Parties covenants and agrees (a) not to sue any Released Party in any
court or tribunal or bring (or aid in the institution or prosecution of) any
action, lawsuit or cause of action (whether by way of direct action,
counterclaim, cross-claim, objection, contested matter, adversary proceeding,
interpleader or otherwise) based on any matter directly or indirectly related to
any Claim released hereunder, and (b) to be forever barred from asserting or
bringing or aiding in the bringing of any such action, lawsuit or cause of
action or asserting any defense against any claim or action brought by any of
the Released Parties based on any matter directly or indirectly related to any
Claim. Nothing herein shall be construed to preclude any Released Party from
enforcing the foregoing release and/or protecting its rights and interests
hereunder. If any Releasing Party breaches this covenant not to sue, or
hereafter commences, joins In, or in any manner seeks relief through any suit
arising out of, based upon, or relating to any of the Claims released hereunder
or in any manner asserts against any Released Party any of the Claims released
hereunder, then said Releasing Party will pay to such Released Party, in
addition to any other damages caused thereby, all costs and expenses and
attorneys’ fees incurred by such Released Party in defending or otherwise
responding thereto, and said Releasing Party shall indemnify the Released Party
from and against any and all liability, damage, loss or claim resulting
therefrom. It is the intention of the parties that this indemnity does not
require payment as a condition precedent to recovery under this indemnity.
Section 4.07    No Waivers. Any acceptance now, or at any time in the future, by
Administrative Agent or the Lenders of any full or partial payments may, unless
otherwise agreed by Lenders, be applied to interest, principal, fees or other
amounts due under and in accordance with the Loan Documents, and shall not be
deemed to constitute (a) an agreement amending, modifying or qualifying in any
respect the terms and provisions of the Loan Documents, (b) a waiver by
Administrative Agent or the Lenders of any of Administrative Agent’s or the
Lenders’ rights or remedies under the Loan Documents or under applicable law or
in equity, (c) an accord or satisfaction with respect to all or a portion of the
indebtedness evidenced and secured by the Loan Documents, or (d) a rescission of
any notices theretofore sent to the Credit Parties.



Page 9

--------------------------------------------------------------------------------




ARTICLE 5
MISCELLANEOUS
Section 5.01    Non-Impairment. Except as expressly provided herein, nothing in
this Agreement shall alter or affect any provision, condition, or covenant
contained in the Note or other Loan Document or affect or impair any rights,
powers, or remedies of Lender, it being the intent of the parties hereto that
the provisions of the Note and other Loan Documents shall continue in full force
and effect except as expressly modified hereby.
Section 5.02    Survival of Representations and Warranties. All representations
and warranties made in this Agreement shall survive the execution and delivery
of this Agreement.
Section 5.03    Severability. Any term or provision of this Agreement held by a
court of competent jurisdiction to be invalid or unenforceable shall not impair
or invalidate the remainder of this Agreement and the effect thereof shall be
confined to the term or provision so held to be invalid or unenforceable.
Section 5.04    Applicable Law. This Agreement shall be governed by and
construed in accordance with the laws of the State of New York.
Section 5.05    Headings. The headings, captions and arrangements used in this
Agreement are for convenience only and shall not affect the interpretation of
this Agreement.
Section 5.06    Entire Agreement. This Agreement shall be binding upon and inure
to the benefit of Borrower, Agent and Lender and their respective permitted
successors and assigns. This Agreement is specifically limited to the matters
expressly set forth herein. The Credit Agreement, this Agreement and the other
Loan Documents and all other instruments, agreements and documentation executed
and delivered in connection with this Agreement embody the final, entire
agreement among the parties hereto with respect to the subject matter hereof and
supersede any and all prior commitments, agreements, representations and
understandings, whether written or oral, relating to the matters covered by the
Credit Agreement, this Agreement and the other Loan Documents, and may not be
contradicted or varied by evidence of prior, contemporaneous or subsequent oral
agreements or discussions of the parties hereto. There are no oral agreements
among the parties hereto relating to the subject matter hereof or any other
subject matter relating to the Credit Agreement and the other Loan Documents.
Section 5.07    Counterparts.     This Agreement may be executed by the parties
hereto separately in one or more counterparts, each of which when so executed
shall be deemed to be an original, but all of which when taken together shall
constitute one and the same agreement. Each party hereto may rely on the
facsimile signature, or signature sent by e-mail in pdf format, of each other
party hereto.
Section 5.08    Time. Time is of the essence with respect to each and every
provision of this Agreement.
[Signatures on following page.]



Page 10

--------------------------------------------------------------------------------




IN WITNESS WHEREOF, Borrower, PAC REIT, Lender and Administrative Agent have
caused this Agreement to be duly executed as of the date first above written.


 
PREFERRED APARTMENT COMMUNITIES OPERATING PARTNERSHIP, L.P., as the Borrower
By: Preferred Apartment Advisors, LLC, its
manager


By: /s/ Jeffrey R. Sprain   
Name:   Jeffrey R. Sprain
Title:  General Counsel


 


PREFERRED APARTMENT COMMUNITIES, INC., as a Credit Party
By: Preferred Apartment Advisors, LLC, its
manager


By: /s/ Jeffrey R. Sprain   
Name:  Jeffrey R. Sprain
Title:  General Counsel


 
 
 
KEYBANK NATIONAL ASSOCIATION, as the sole initial Lender and as the
Administrative Agent


By: /s/ James K. Komperda   
Name: James K. Komperda
Title: Vice President
























Signature Page
To
Third Modification Agreement

--------------------------------------------------------------------------------

Schedule 1
    



Schedule 1

Lenders and Commitments
Lender
Revolving
Commitment
Revolving Facility Percentage as of
July 1, 2014
KeyBank National Association


$50,000,000


100
%
Total:


$50,000,000


100
%







--------------------------------------------------------------------------------




EXHIBIT A


Form of Promissory Note


THIRD AMENDED AND RESTATED REVOLVING FACILITY NOTE
 
$________________
________, 20__
 
New York, NY

FOR VALUE RECEIVED, the undersigned PREFERRED APARTMENT COMMUNITIES OPERATING
PARTNERSHIP, L.P., a Delaware limited partnership (the “Borrower”), hereby
promises to pay to the order of [______________________] (the “Lender”) the
principal sum of _________________ ($__________) or, if less, the then unpaid
principal amount of all Revolving Loans (such term and each other capitalized
term used herein without definition shall have the meanings ascribed thereto in
the Credit Agreement referred to below) made by the Lender to the Borrower
pursuant to the Credit Agreement, in Dollars and in immediately available funds,
at the Payment Office on the Revolving Facility Termination Date.
The Borrower also promises to pay interest in like currency and funds at the
Payment Office on the unpaid principal amount of each Revolving Loan made by the
Lender from the date of such Revolving Loan until paid at the rates and at the
times provided in Section 2.06 of the Credit Agreement.
This Revolving Facility Note is one of the Notes referred to in the Credit
Agreement, dated as of August 31, 2012, among the Borrower, Preferred Apartment
Communities, Inc., a Maryland corporation (the “PAC REIT”), the lenders from
time to time party thereto (including the Lender), and KeyBank National
Association, as administrative agent (the “Administrative Agent”), as amended by
that certain Modification Agreement, dated as of April 4, 2013, among the
Borrower, the PAC REIT, the lenders and the Administrative Agent, that certain
Second Modification Agreement, dated as of December 5, 2013, among the Borrower,
the PAC REIT, the lenders and the Administrative Agent, and that certain Third
Modification Agreement, dated as of the date hereof, among the Borrower, the PAC
REIT, the lenders and the Administrative Agent (as so amended and as the same
may be amended, restated or otherwise modified from time to time, the “Credit
Agreement”), and is entitled to the benefits thereof and of the other Loan
Documents. As provided in the Credit Agreement, this Revolving Facility Note is
subject to mandatory repayment prior to the Revolving Facility Termination Date,
in whole or in part.
In case an Event of Default shall occur and be continuing, the principal of and
accrued interest on this Revolving Facility Note may be declared to be due and
payable in the manner and with the effect provided in the Credit Agreement.
The Borrower hereby waives presentment, demand, protest or notice of any kind in
connection with this Revolving Facility Note, except as expressly set forth in
the Credit Agreement. No failure to exercise, or delay in exercising, any rights
hereunder on the part of the holder hereof shall operate as a waiver of any such
rights.
THIS REVOLVING FACILITY NOTE SHALL BE CONSTRUED IN ACCORDANCE WITH AND GOVERNED
BY THE LAWS OF THE STATE OF NEW YORK, WITHOUT REGARD TO PRINCIPLES OF CONFLICTS
OF LAWS (OTHER THAN SECTION 5-1401 OF THE NEW YORK GENERAL OBLIGATIONS LAW).
THE UNDERSIGNED HEREBY IRREVOCABLY WAIVES ALL RIGHTS TO A TRIAL BY JURY IN ANY
ACTION, PROCEEDING OR COUNTERCLAIM ARISING OUT OF OR RELATING TO

Exhibit A

--------------------------------------------------------------------------------

    
    



THIS REVOLVING FACILITY NOTE, THE OTHER LOAN DOCUMENTS OR THE TRANSACTIONS
CONTEMPLATED HEREBY OR THEREBY.
This Note is given in replacement of the Second Amended and Restated Facility
Note, dated as of December 5, 2013, in the original principal amount of
$40,000,000 (the “Other Note”) previously delivered to the Lender pursuant to
the Credit Agreement. THIS NOTE IS NOT INTENDED TO BE, AND SHALL NOT BE
CONSTRUED TO BE, A NOVATION OF ANY OF THE OBLIGATIONS OWING UNDER OR IN
CONNECTION WITH THE OTHER NOTE.

[Signature Page Follows]

Exhibit A

--------------------------------------------------------------------------------

    
    





 
PREFERRED APARTMENT COMMUNITIES OPERATING PARTNERSHIP, L.P.


By: Preferred Apartment Advisors, LLC, its
manager


 
By:__________________________________
      Name:
      Title:




Exhibit A